Citation Nr: 1753077	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability claimed as chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1974 to June 1978 and in the Army from December 1980 to March 1995.  The Veteran served in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  RO jurisdiction subsequently transferred to Montgomery, Alabama. 

In February 2017, the Board construed the present issue on appeal to include a claim for service connection for obstructive sleep apnea, pursuant to a November 2016 Court of Veterans Claims (Court) Order granting a November 2016 Joint Motion for Partial Remand (JMPR) and vacating a September 2015 Board denial of the issue on appeal.  The Board then remanded the matter to obtain records and to determine the nature and etiology of any disability producing the Veteran's claimed sleep and fatigue symptoms.  The Board also previously remanded this matter in July 2012 and July 2014 for development.

In February 2009, the Veteran requested a hearing.  February 2009 VA Form 9.  The Veteran withdrew the request in February 2012.  February 2012 Correspondence.

The Veteran perfected a separate appeal to reopen a claim for service connection for high cholesterol.  June 2016 VA Form 9.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the Veteran and his representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  38 C.F.R. §§ 19.36, 20.1304(a) (2017).  Required notifications have not been sent in regard to the petition to reopen a claim of entitlement to service connection for high cholesterol, and thus, the Board declines to take action on this issue at this time to ensure complete due process.  See 38 C.F.R. § 3.103 (2017); Gray v. McDonald, 27 Vet. App. 313, 327 (2015); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).  The claim to reopen entitlement to service connection for high cholesterol will be addressed in a later Board decision as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded to ensure a complete record upon which to decide the claim on appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159.  A Board remand confers upon the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board notes that Stegall requires substantial rather than absolute compliance.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As set forth below, the Board does not find substantial compliance with a February 2017 Board remand.

The February 2017 Board remand directed the conduct of a VA examination to determine the nature and etiology of the Veteran's claimed disability.  Among the remand directives, the Board asked the examiner to state whether the Veteran's sleep and fatigue symptoms are manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness as contemplated by 38 C.F.R. § 3.317.  The Board further asked the examiner to state whether the Veteran's sleep and fatigue symptoms are attributable to a known clinical diagnosis, to include obstructive sleep apnea.  The Board also directed that additional development be taken as necessary.

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021; and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1) (2017).  A qualifying chronic disability is a disability resulting from an undiagnosed illness; or a chronic multisymptom illness defined by a cluster of signs and symptoms (including chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2) (2017).  

VA conducted an August 2017 examination in response to a February 2017 Board remand and generated three examination reports.  The chronic fatigue syndrome examination report lists the Veteran's claimed symptoms.  None of the examination reports present an opinion as to whether the Veteran's sleep and fatigue symptoms are manifestations of a qualifying chronic disability under 38 C.F.R. § 3.317; or whether any or all of the Veteran's claimed symptoms may be attributable to a known clinical diagnosis.  

A VA employee sought clarification on these points and asked whether a Gulf War examination was necessary.  The August 2017 VA examiner responded that a Gulf War examination would be redundant; however, the examiner did not opine as to whether the Veteran's claimed symptoms were manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Rather, the examiner stated that, "there are many reasons why the Veteran could have sleep issues/fatigue/other symptoms listed above and none of them have been medically evaluated, it would be mere speculation to state that he has an undiagnosed illness or a medically unexplained chronic multisymptom illness."  September 2017 Email Correspondence.

If an examiner concludes he or she cannot offer an opinion without resorting to mere speculation, he or she must indicate why a response is not possible or feasible-such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or that there are multiple possible etiologies with none more prevalent than another.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In order to then rely upon a statement that an opinion cannot be provided without resorting to mere speculation; it must be clear that the examiner fully considered all procurable and assembled data.  Id. at 390.  In the present case, while the examiner indicated there may be several causes of the Veteran's reported symptoms, the examiner's statement does not make clear that she considered all procurable testing and data to render impossible the identification of a particular etiology as more likely than not to be the cause of the Veteran's disability.  Rather, the statement suggests further evaluation that may parse the various claimed symptoms and corresponding etiologies has simply yet to be completed.  The statement does not indicate such evaluation would be unfeasible.

Consequently, the August 2017 VA examiner's findings do not adequately respond to the aforementioned February 2017 remand directives.  Such findings preclude a determination as to whether any or all of the Veteran's claimed symptoms are manifestations of a qualifying chronic disability that cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory testing as contemplated by 38 C.F.R. § 3.317.  As such, the record reflects a lack of substantial compliance with Board remand directives and the need for further development.  

The Board separately notes a July 2012 VA examination report that, in pertinent part, reflects the Veteran's reported symptoms are not due to an undiagnosed illness, but to other conditions.  The Board relied upon the July 2012 VA examination report to deny the present claim in September 2015-to include from a 38 C.F.R. § 3.317 standpoint.  While the Court vacated the September 2015 Board decision and remanded the matter as discussed earlier in this opinion, the record does not indicate that the July 2012 VA examination itself was found to be inadequate.  Nevertheless, the February 2017 Board remand directed an examination to investigate the elements of 38 C.F.R. § 3.317 as discussed.  While the Board regrets the delay of an additional remand for another examination, when VA undertakes to provide an examination, the examination must be adequate regardless of whether it was required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination(s), to include a Gulf War examination, to determine the nature and etiology of his claimed disability, by an examiner who has not previously examined the Veteran.  Any indicated or necessary tests should be accomplished.  The examiner should review the claims file.  The examiner should respond to the following:

a) State with specificity whether the Veteran's reported sleep and fatigue symptoms are manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  If so, the inquiry may end here.

b) State with specificity whether the Veteran's sleep and fatigue symptoms are attributable to a known clinical diagnosis.  If the symptoms are attributable to a known clinical diagnosis, the examiner should opine whether the diagnosis is at least as likely as not (a probability of 50 percent or greater) to have been incurred in active service or otherwise related to active service (to include presumed environmental exposure experienced during service in Southwest Asia).  In providing this opinion, the examiner is requested to discuss the diagnostic impression of obstructive of sleep apnea from the Birmingham VA medical center that was based on the Veteran's fatigue and daytime sleepiness.

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by underlying rationale.  If the examiner is unable to offer any of the requested opinions, he or she must offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation and must address whether there is additional evidence that could enable an opinion; or whether the inability to provide the opinion is based on the limits of medical knowledge, or that the actual cause cannot be selected from multiple potential causes after review of all procurable testing and data.  See Jones v. Shinseki, 23 Vet. App. 382, 390-93 (2011).

3. Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and allow a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

